DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement mechanism” in claims 1, 4-8, 10, 12, 14-15, 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9, 11, 13, 16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “movement mechanism is made of a nonmagnetic material” in line 2. It is not understood what part of these mechanism is made of nonmagnetic material.  Claim suggests that the entire mechanism is made of nonmagnetic material.  However, as in specification, movement mechanism could be any of pneumatic, resilient, screw etc…these can have different structures with different parts.  For e.g., as in applicant spec. ¶0034, if a pneumatic system is used it uses air and oil which is nonmagnetic.  Nothing is further mentioned of other materials used.  Hence it is not clear if applicant is referring to some part of the mechanism or, all parts of the mechanism.  Examiner interprets as ---some part of the movement mechanism is nonmagnetic---.
Claims 9, 11, 13, 16, 20 recite or encompass this limitation and are rejected for same reasons as above. 
Claim 8 recites “…retaining portion is made of a flexible material” there is discrepancy between claim and specification.  According to the specification, retaining portion includes holes 11 and portion 12, and the portion 12 is made of the flexible material (Fig 1, spec. ¶0030).  However, claim recites retaining portion as including retaining holes, there is no claim of portion 12 (See claim 1).  This raises confusion as to whether applicant is referring to the holes as being made of flexible material or something else or everything.  Examiner suggest clearly claiming that the supporting portion for the holes are made of the flexible material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 rejected under 35 U.S.C. 103 as being unpatentable over Shuji [JPH0542120 (A), English Translation] in view of Gott [US 20040254443 A1].
As per claim 1, Shuji teaches a biomagnetism measuring device (Shuji Fig 1) comprising:
 a plurality of magnetic sensors that detect biomagnetism (Shuji Fig 1 item 5, See ¶0008); 
a retaining portion (Shuji Fig 1 cage 3) such that the magnetic sensors can individually move freely (Shuji Fig 1, ¶0008 “That is, the plurality of dewars 5 held by the cage 3 can be one-dimensionally changed in the axial direction); and
 a movement mechanism (Shuji Fig 1 moving device 6, with computer control as in ¶0008) that moves the magnetic sensors in directions that approach and separate from a subject to be measured causing the magnetic sensors to come into contact with or separate from the subject to be measured (Shuji ¶0010).
Shuji does not expressly recite retaining holes that hold the plurality of magnetic sensors.
Gott, in an analogous field of biomagnetism, teaches retaining holes that hold the plurality of magnetic sensors (Gott Fig 3 ¶0111 “The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses (FIG. 3) for the 19 modules…the sensors 18 are positioned within the recesses”, ¶0175 “is contemplated that each separate sensor may have its own recess or window”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Shuji by integrating recesses /windows described in Gott into the cage 3.  Gott describes the primary advantage of using individual windows or wells is the ability to achieve close spacing to the head while providing strength (Gott ¶0111).   Hence this would be the motivation for the modification.
As per claim 2, Shuji in view of Gott further teaches wherein the movement mechanism is at least one of a pneumatic mechanism, a hydraulic mechanism, a resilient body mechanism, a screw mechanism and a gear mechanism (Shuji ¶0006 “moving device (for example, consisting of a carbon dioxide gas piston”, implies pneumatic, Gott ¶0145 “spring loaded” implies resilient body mechanism).
As per claims 4-6, Shuji in view of Gott further teaches wherein further comprising control means for controlling, on the basis of externally acquired biological information, movement of the magnetic sensors using the movement mechanism (Shuji Fig 5, ¶0010 “…the moving device 6 moves each duwa 5 in the direction of the object to be measured of the human body (step 72). …returning to step 52 and moving only the dewar 5 which is not in contact or close to the object to be measured”), 
wherein the magnetic sensors further include contact detection means for detecting contact with the subject to be measured (Shuji ¶0010 contact sensor 8),
wherein the magnetic sensors further include biological information acquisition means for acquiring biological information (Shuji ¶0010 squid 42 for obtaining  magnetic field information of the living body).
As per claims 10, 12, 14-15, 17-18 have limitations similar to claims 4-6 above and are rejected for same reasons as above. 
As per claims 7, 19, Shuji in view of Gott does not expressly teach wherein the magnetic sensors are disposed directly beneath the subject to be measured.  However in ¶0012 Shuji recites by changing the shape of the cage 3 and the position setting and moving state of the dewar 5, it is possible to measure various parts of the human body.  Using this information, it would have been obvious modification to change shape, position setting and moving state so as to take magnetic measurements from different parts of body including underneath the body.  The motivation would be for medical diagnosis of human body parts on the back side.
As per claims 3, 9, 11, 13, 16, 20,  have limitation similar to claims 1-2, 4-7 and are rejected for same reasons over Shuji in view of Gott as discussed above.  In view of 112 rejection above, Shuji in view of Gott further teaches wherein the movement mechanism is made of a nonmagnetic material (Shuji ¶0006 “moving device (for example, consisting of a carbon dioxide gas piston”, implies piston with at least some nonmagnetic material as in spec. ¶0034)  .  

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Shuji in view of Gott  as applied to claim 1 above, and further in view of Dilorio [US 5442289 A].
As per claim 8, Shuji in view of Gott teaches claim 1 as discussed above.  Shuji in view of Gott does not expressly wherein the retaining portion is made of a flexible material.
Dilorio teaches wherein the retaining portion is made of a flexible material (Dilorio abstract “… biomagnetometer includes a magnetic field sensor unit having a magnetic field pickup coil. A vessel contains the sensor unit. The vessel includes a flexible contact face with the magnetic field sensor unit”).
Before the effective filing date of the claimed invention it would have been obvious to a person od ordinary skill in the art to modify apparatus in Shuji in view of Gott by integrating flexible surface as in Dilorio.  The motivation would be to permit more flexibility in the use of the bio magnetometer like ability to be placed closer to larger regions of the individual, and adaptability to head size (Dilorio Col 3 lines 5-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793